Citation Nr: 1728617	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-12 902	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of fragment wounds to the left forearm and elbow, with retained foreign bodies.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to September 1969, to include service in Vietnam.  His decorations include the Vietnam Service Medal, the Bronze Star Medal with "V" device, the Army Commendation Medal with "V" device, and the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Montgomery, Alabama.

For the reasons set forth below, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a submission dated in May 2017, the Veteran asked that updated records of treatment be obtained from the VA Community Based Outpatient Clinic (CBOC) in Huntsville, Alabama.  This needs to be accomplished.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

A December 2015 VA treatment record reflects that the Veteran is receiving primary care from a private physician, Dr. H.  It is not entirely clear from the record whether any of that care might be relevant to the matter on appeal.  This needs to be investigated.  Cf. 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The record does not contain all of the information necessary to a full and proper adjudication of the Veteran's claim.  Although the Veteran's primary complaint has to do with loss of function in his left wrist and hand, for example, it is not clear from the record whether the loss of function of which he complains can be properly attributed to the service-connected fragment wounds of his left upper extremity, or whether it is due to unrelated pathology.  Additional development is required.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to indicate whether his private primary care provider, Dr. H., is providing any care that might be relevant to the matter on appeal, and, if so, to provide a release for the records of that care.  If he provides a release, assist him in obtaining the records, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received through the VA Medical Center in Birmingham, Alabama (to include at the VA CBOC in Huntsville, Alabama), since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA muscle, joint, scar, and nerve examinations of his left upper extremity.  The examiner(s) should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner(s) should fully describe any and all functional deficits associated with the service-connected fragment wounds of the Veteran's left upper extremity.  The final report should include the following:

a.  The examiner(s) should clearly identify the specific muscle group(s) that were at least as likely as not (i.e., 50 percent or more likely) involved in the fragment wounds of the left upper extremity.

In so doing, the examiner(s) should comment on the medical significance, if any, of the report of a June 2004 VA examination reflecting the presence of scars at the left lateral epicondyle, forearm, distal wrist, base of the thumb, and middle of the palm, with x-ray evidence of radiopaque densities at the left elbow, wrist, and hand that were believed to be shrapnel.

To the extent feasible, the examiner(s) should identify by name the specific, individual muscles involved, or likely involved, in the original in-service injury.

b.  The examiner(s) should specifically indicate whether the Veteran has arthritis or other identifiable pathology of the joints of the left elbow, wrist, and/or hand, and, if so, whether such arthritis or other pathology is at least as likely as not a residual of, or has been caused or worsened by, the service-connected fragment wounds of his left upper extremity.

In so doing, the examiner(s) should comment on the medical significance, if any, of the report of a June 2004 VA examination reflecting x-ray findings of a left olecranon spur, mild osteopenia of the left wrist, and moderately severe degenerative changes in the left radiocarpal joint and first carpometacarpal joint; an April 2007 VA treatment record describing a small collection of fluid in the left olecranon bursa, showing what was then thought to most likely be olecranon bursitis, as well as x-ray findings of decreased joint space at the level of the radiocarpal joint and sclerotic changes at that level; a March 2008 VA examination report describing x-rays in April 2007 as showing a small enthesophyte at the left olecranon with slight soft tissue prominence at the posterior elbow, severe narrowing at the radiocarpal joint with sclerosis, scapholunate widening, and degenerative changes at the first and second carpometacarpal joints; and an October 2015 VA examination report reflecting a finding of olecranon enthesopathy and a cyst at the left wrist that was aggravating the Veteran's pain.

c.  If it is determined that the Veteran has arthritis or other identifiable pathology of the joints of the left elbow, wrist, and/or hand that is at least as likely as not a residual of, or has been caused or worsened by, the service-connected fragment wounds of his left upper extremity, the examiner(s) should conduct range of motion studies on each affected joint.  The examiner(s) should first record the range of motion observed on clinical evaluation.  In so doing, the examiner(s) must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the point at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner(s) should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups of the affected joint(s), and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

d.  The examiner(s) should offer an opinion as to whether it is at least as likely as not that the Veteran has neurological impairment associated with the service-connected fragment wounds of his left upper extremity.  In so doing, the examiner(s) should comment on the medical significance, if any, of the Veteran's report during a June 2004 VA examination that he had some numbness in his left forearm in the regions of his scars, into the dorsal aspect of his hand; and his report during treatment in March 2007 that he experienced an intermittent tingling sensation from his left mid-forearm to his wrist.

If it determined that the Veteran has neurological impairment associated with the service-connected fragment wounds of his left upper extremity, the examiner(s) should identify the specific nerve, or nerves, involved.  For each affected nerve, the examiner should indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner should indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  The examiner(s) should also specifically indicate whether any noted nerve impairment causes any manifestations entirely separate and distinct from those occasioned by the muscle damage to the left upper extremity and, if so, should identify the disabling manifestations attributable to nerve injury alone.

e.  The examiner(s) should provide a full description of the scars associated with the fragment wounds of the Veteran's left upper extremity, including the dimensions of the scars and information as to whether the scars are deep (i.e., associated with underlying soft tissue damage) or superficial; whether they are unstable; whether they are painful; and whether they cause limited motion or other limitation of function.

f.  If it is the examiner(s') opinion that the Veteran exhibits functional impairments of his left upper extremity that are unrelated to the service-connected fragment wounds, the examiner(s) should indicate which of the Veteran's left upper extremity symptoms, if any, are at least as likely as not attributable to the service-connected condition and which are more likely attributable to other causes.  If it is not possible to make such a distinction, the examiner(s) should state that in the final report.

g.  Finally, the examiner(s) should offer an opinion as to whether the Veteran has lost the use of his left hand as a result of service-connected disability.  That is to say, the examiner(s) should indicate whether service-connected functional impairments have caused the Veteran to lose the use of his hand such that he would be equally well served (in terms of grasping, manipulation, etc.) by an amputation stump with use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2).

A complete rationale for all opinions should be provided.
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

